Case 20-60982-can7          Doc 67      Filed 04/06/21 Entered 04/06/21 16:38:47                 Desc Main
                                       Document      Page 1 of 8



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

IN RE:                                          )
                                                )
Dylan MacDaniel Bates and                       ) Case No. 20-60982-can7
Erin Melissa Smither,                           )
                                                )
     Debtors.                                   )
________________________________________________)

    MEMORANDUM OPINION AND ORDER OVERRULING CHAPTER 7 TRUSTEE'S
     OBJECTION TO DEBTORS’ AMENDED CLAIM OF EXEMPTIONS [ECF No. 15]

        Dylan Bates and Erin Smither are married individuals, residents of Missouri. No one

disputes that before they filed a joint chapter 7 bankruptcy late last year, Ms. Smither was the

“head” of their family of two working adults and one minor child, based on her relatively higher

income. Like many during the pandemic, however, Ms. Smither found herself unemployed after

her job was eliminated.1 She had not regained employment as of the date of filing but was drawing

unemployment compensation. She nonetheless claimed a “head of family” exemption in a car titled

solely in her name, and the chapter 7 trustee (“Trustee”) objected. The issue in this case is whether

the Trustee met his burden to prove that Ms. Smither was no longer the “head” of her family given

her unemployment. The court concludes that, under the circumstances of this case, the fact Ms.

Smither was receiving less income than her husband as of the date of filing is insufficient to prove

Ms. Smither lost her “head of family” status, given that relative income is only one of the

applicable factors a court must consider.




1
 The record does not reflect why Ms. Smither’s job was eliminated, only that her job was eliminated during the
pandemic.
Case 20-60982-can7            Doc 67       Filed 04/06/21 Entered 04/06/21 16:38:47                       Desc Main
                                          Document      Page 2 of 8



                                     Factual & Procedural Background

         The debtors scheduled two cars in their Schedule A/B, both owned solely by Ms. Smither.

Ms. Smither fully exempted one car using her Missouri $3,000 car exemption.2 Against the other

car, Ms. Smither claimed a $600 wild card exemption (not in dispute here) 3 and $1,650 as head of

the family.4 The Trustee timely objected,5 asserting that she was not the head of her family as of

the date of filing, because her income from unemployment compensation was less than her

husband’s income from employment.

         The Schedule I reveals that Ms. Smither was receiving $1,280 in monthly unemployment

compensation as of the date of filing, and that her eligibility for unemployment was expected to

expire during the month of the bankruptcy filing. The Schedule I also revealed that Mr. Bates’ net

income from employment was significantly more than his wife’s. The parties did not dispute that

Ms. Smither had been the head of her family in the year before she filed bankruptcy, nor that her

gross income in the year of the bankruptcy filing exceeded her husband’s. She had not, however,

regained employment as of the date of filing, nor as of the date of subsequent briefing and oral

argument.

         At the initial hearing, the parties agreed to waive the right to put on evidence and to submit

the matter on briefs and oral argument.6 After the final hearing, the court took the matter under



2
  Mo. Rev. Stat. 513.430.1(5).
3
  Mo. Rev. Stat. § 513.430.1(3).
4
  ECF No. 12.
5
  Fed. R. Bankr. Proc. 4003(b)(1).
6
  At the initial hearing, the court asked the parties whether Mr. Bates claimed any interest in the car and whether, if
so, he intended to claim a head of family exemption in the car if the court determined that Ms. Smither was not the
head of the family (since, otherwise, we would all be wasting our time). In response to this colloquy, the parties
requested the right to submit supplemental briefing and the court set a briefing scheduling as well as a final hearing.
The court apparently misled the parties to believe that it was asking for briefing on whether Mr. Bates had an interest
in the car based solely on his marital status. The debtors’ supplemental brief concedes that Mr. Bates has no interest
in the car and therefore may not claim an exemption in property he does not own. At the final hearing, however, after
the court clarified its thinking, debtors’ counsel requested the right to put on evidence; the court denied that request
since the right had been waived and it would have been to the prejudice of the Trustee. ECF No. 54.

                                                           2
Case 20-60982-can7            Doc 67       Filed 04/06/21 Entered 04/06/21 16:38:47                       Desc Main
                                          Document      Page 3 of 8



advisement.7 Notably, Mr. Bates has not claimed that he is head of the family and has not asserted

he owns any interest in either car, even though he apparently drives and needs one of the cars for

his employment.8

                                                     Discussion

         Missouri has opted out of the federal exemption scheme, leaving debtors with only those

exemptions allowed under state law or federal non-bankruptcy law.9 Mo. Rev. Stat. § 513.440

authorizes a Missouri “head of a family” to “select and hold, exempt from execution, any other

property” up to $1,250 plus $350 for each dependent child.10 The Trustee does not dispute in this

case whether the debtors constitute a family but only whether Ms. Smither is still the “head.”11 As




7
  No party disputes that the court has jurisdiction pursuant to 28 U.S.C. § 1334(b) and 157(a) and (b). This is a core
proceeding that this court may hear and determine pursuant to 28 U.S.C. §§ 157(b)(2)(A) and (B).
8
  In their reply brief, the debtors conceded that because Mr. Bates has no ownership interest in the vehicle, he cannot
claim any exemption in it, regardless of whether he is the head of family. See In re Thorpe, 251 B.R. 723 (Bankr.
W.D. Mo. 2000) (holding that debtors must have an ownership interest in personal property to claim an exemption in
it).
9
  Mo. Rev. Stat. § 513.427; In re Diedrich, No. 17-30225, 2017 WL 6568051, at *2 (Bankr. W.D. Mo. Dec. 22, 2017).
10
   Section 513.440 provides in full: Each head of a family may select and hold, exempt from execution, any other
property, real, personal or mixed, or debts and wages, not exceeding in value the amount of one thousand two hundred
fifty dollars plus three hundred fifty dollars for each of such person's unmarried dependent children under the age of
twenty-one years or dependent as defined by the Internal Revenue Code of 1986, as amended, determined to be
disabled by the Social Security Administration, except ten percent of any debt, income, salary or wages due such head
of a family.
11
   A family has been defined as “a collective body of persons who live in one house under one head or manager.”
Jarboe v. Jarboe, 106 Mo. App. 459, 79 S.W. 1162, 1163 (1904) (citations omitted). Missouri courts have traditionally
adopted an expansive view of what constitutes a family for purposes of various exemption statutes, so long as the
collective body is of a permanent and domestic character, as opposed to abiding temporarily as strangers. See, e.g., In
re Diedrich, 2017 WL 6568051, at *2 (Bankr. W.D. Mo. Dec. 22, 2017) (construing “family” under § 513.440 to
include a grandmother raising grandchildren); In re Townsend, 344 B.R. 915, 917–18 (Bankr. W.D. Mo. 2006)
(construing “family” under § 513.440 to include an unmarried, same-sex couple with children); In re Swigart, 339
B.R. 724, 727 (Bankr. W.D. Mo. 2006) (holding that the concept of “family “usually entails the support of a spouse
and/or dependent children and means that a single person with no dependent children does not qualify for the
exemption,” but holding that a debtor living with his mother and mother and 20–year–old brother could qualify as a
family; in the Jarboe case, a collective consisting of a man, his mother, two minor brothers, and an invalid sister were
held to constitute a family.



                                                           3
Case 20-60982-can7            Doc 67      Filed 04/06/21 Entered 04/06/21 16:38:47                      Desc Main
                                         Document      Page 4 of 8



the objecting party, the Trustee bears the burden of proving that Ms. Smither is not entitled to

claim her head of family exemption.12

        Although Missouri courts take an expansive view of what constitutes a “family,” courts

have struggled with who may be the “head” of that family. In some of the earlier cases, the head

of a family was described as “one who contracts, supervises, and manages the affairs about the

house, not necessarily a father or a husband.”13 Later Missouri cases focused in addition on the

obligation of the “head” to support the other members of the family, as well as those other members

being “dependent” on the “head,” such as in this quote from a 1950s-era Missouri Supreme Court

decision:

        To constitute a ‘family’ within the meaning of the homestead laws there must be
        two or more persons residing together under one head or manager, with the legal or
        moral obligation on the part of the person who occupies the position as head of the
        house or family to support one or more of the other members, and there must be a
        state of dependency, at least partial, on the part of the one receiving such support.
        The family relationship must be of a permanent and domestic character, and the
        living together must not be merely a temporary expedient rendered necessary or
        desirable by reason of temporary conditions.

(emphasis added).14

        One court, in considering this definition, lamented of the antiquated notion of a single

“head of a family,” quipping: “‘Father Knows Best’ and ‘Leave it to Beaver’ are off the air, and

the modern household is far more egalitarian than the ostensibly autocratic, male-dominated

households of yore.”15 But given that this court is duty-bound to follow Missouri courts in the




12
   Fed. R. Bankr. P. 4003(c); In re Diedrich, 2017 WL 6568051, at *1 (citing In re Swigart, 339 B.R. 724, 727 (Bankr.
W.D. Mo. 2006)).
13
   Jarboe, 79 S.W. at 1163 (quoting Ridenour-Baker Grocery Co. v. Monroe, 142 Mo. 165, 43 S.W. 633 (1897)).
14
   State v. Haney, 277 S.W.2d 632, 636 (Mo. 1955).
15
   Townsend, 344 B.R. at 918.

                                                         4
Case 20-60982-can7             Doc 67       Filed 04/06/21 Entered 04/06/21 16:38:47                          Desc Main
                                           Document      Page 5 of 8



interpretation of a Missouri statute, and that Missouri law allows only one “head of a family,” the

court will return to determining whether Ms. Smither satisfies that definition.16

         The Trustee argues that Ms. Smither cannot be the head of her family because she provided

less economic support than did her husband as of the date of the filing, when exemptions are

determined. In considering whether the person claiming to be the “head” provides adequate

support to the family, courts may look at factors such as: whether the person provides substantial

economic support to the household; filed as head of household on income tax returns; listed

sufficient expenses on schedules to support the family; or claimed the other family members as

dependents on the Schedule J.17 As mentioned previously, courts also look to whether the debtor

claiming the exemption “controls, supervises and manages the affairs” of the family.18 “The

determination is based primarily on economic considerations and the exemption is designed to

contribute to the preservation of the family unit.”19 Nevertheless, “head of a family status is not

determined solely on the basis of who makes the largest financial contribution to the children’s

support.”20

         Here, it is undisputed that Ms. Smither was the head of her family in the year of the

bankruptcy filing based on her relatively higher income.21 It is also undisputed that her gross


16
   “Nevertheless, only one party may claim the moniker and benefits of head of household for exemption purposes.”
Townsend, 344 B.R. at 918.
17
   In re Diedrich, 2017 WL 6568051, at *2 (citing See Swigart, 339 B.R. at 728–29).
18
   In re Townsend, 344 B.R. 915, 917 (Bankr. W.D. Mo. 2006) (citing Ridenour–Baker Grocery Co. v. Monroe, 142
Mo. 165, 43 S.W. 633, 634 (1897)).
19
   Swigart, 339 B.R. at 728.
20
   In re Murrell, 588 F.2d 1207, 1209 (8th Cir. 1978) (holding, nevertheless, that the debtor was not entitled to the
exemption because she did not provide a home for her children, did not assume a significant share of the responsibility
of the everyday care and supervision of the children, did not make a substantial financial contribution to their care
when measured against her income, and did not fulfill her obligations under the divorce decree).
21
   The other support-related factors are, at best neutral. With respect to the second factor, that of status on tax returns,
neither debtor claimed head of household in the year of the bankruptcy filing because each filed “married filing
separately” on their 2019 tax returns, although Ms. Smither claimed the child as a dependent on her separate tax
returns. The third and fourth factors, relating to expenses and the claiming of a dependent on the Schedules I and J,
typically only come into play when only one member of the family files bankruptcy claiming to be the head. Here, the
Schedules I and J reflect joint income and joint household expenses, with one dependent child.

                                                             5
Case 20-60982-can7             Doc 67       Filed 04/06/21 Entered 04/06/21 16:38:47                         Desc Main
                                           Document      Page 6 of 8



income in the year of the filing exceeded her husband’s, even though he earned more as of the date

the bankruptcy petition was filed, in November 2020. The issue thus is whether Ms. Smither lost

her status as “head” when her job was eliminated, approximately five months before the filing,

such that she was no longer the head of her family the day she and her husband filed bankruptcy.

         Notwithstanding the hundreds of cases over the span of 200 years involving the

interpretation of the phrase “head of a family” in various Missouri exemption statutes, the court

did not find any case stating that merely losing a job “dethroned” Ms. Smither of her status as the

head of her family.22 Given that support is only one of the factors, and that as of the date of filing

Ms. Smither was still providing support – albeit reduced – to her family, it was incumbent on the

Trustee to provide some other evidence that Ms. Smithers no longer controlled, supervised or

managed the affairs of her family.

         The court construes exemptions liberally in favor of the debtor.23 As the Eighth Circuit said

in when it held that a divorced father who was performing “his legal and moral obligation” to

support his minor children living with their mother should be entitled to claim the status as head

of a family under the Missouri exemption laws:

         The definition of any word or phrase must be considered in the factual context in
         which it is used or applied. Similarly any decisional construction of the phrase
         “head of a family” must be viewed in the light of the circumstances to which it is
         applied. No Missouri case has undertaken to enunciate an all-inclusive precise
         definition of the phrase and it may well be that the phrase is incapable of an all-
         inclusive precise definition, particularly in view of the manifold factual
         circumstances that can develop in this field.24

(emphasis added).

22
   See Ridenour–Baker Grocery Co. v. Monroe, 142 Mo. 165, 43 S.W. at 634 (“Reduced to a simple proposition, the
question is, does the fact that an adult daughter is a part owner of the premises in which her parents reside, but does
not reside with her parents, but aids her brother in supporting them, constitute her the head of a family, so as to entitle
her to claims said premises as her homestead? By the same token her brother is also a head of the family, and the
natural head, the father, is dethroned. It is not too plain for argument that Miss Monroe did not control, supervise, or
manage the family affairs of her father’s house.”)
23
   See Murray v. Zuke, 408 F.2d 483, 487 (8th Cir. 1969).
24
   Id.

                                                            6
Case 20-60982-can7             Doc 67      Filed 04/06/21 Entered 04/06/21 16:38:47                        Desc Main
                                          Document      Page 7 of 8



         The “manifold factual circumstances” of this case demonstrate this: although Mr. Bates

was earning more income than his wife the day they filed bankruptcy, the inquiry does not end

there. The Trustee conceded that Ms. Smither qualified as head of family as late as July 2020,

before the bankruptcy filing in November 2020. There is no question that she contributed

substantially to the household finances in 2020. She claimed the child as a dependent on her 2019

taxes. She was drawing unemployment compensation and looking for another job. There is no

evidence that she had ceased “controlling, supervising and managing” the household and its

finances. And, there is no evidence that Mr. Bates had assumed that role from his wife.

         Missouri’s exemption statute allows only one of these debtors to claim the head of family

exemption, and only one of these debtors has done so. The result might be different if there were

a relatively permanent change in family dynamics. But this court does not view the status of head

of family, once established in one person such as Ms. Smither, as automatically shifting back and

forth just because one spouse loses a job, or gets a promotion, or experiences any of the many

changes that occur in modern families, in the absence of evidence to that effect (or a change in the

law recognizing only one “head” of a family at a time ).25

         ACCORDINGLY, because the court concludes that the Trustee has not met his burden of

proving that debtor Erin Smither does not qualify as head of family under § 513.440 of the Missouri




25
   Compare In re Dufva, 388 B.R. 911, 914 (Bankr. W.D. Mo. 2008) (A person can have but one domicile, which
when once established, continues until he renounces it and takes up another) (cites omitted). See also In re LaFond,
791 F.2d 623 (8th Cir. 1986) (holding, in the context of the tools of trade exemption, that where a debtor is not
“currently” engaged in farming when the bankruptcy case is filed, courts should take into account the intensity of a
debtor's past farming activities and the sincerity of his intentions to continue farming); In re Schissler, 250 B.R. 697,
700 (Bankr. W.D. Mo. 2000) (“[O]ccupancy is not an absolute prerequisite to a valid claim of a homestead exemption;
alternatively, the debtor may establish a valid homestead exemption claim if there is “a bona fide intention of making
the premises a homestead or permanent residence of a family.”) (citing State v. Haney, 277 S.W.2d 632, 637
(Mo.1955).




                                                           7
Case 20-60982-can7     Doc 67    Filed 04/06/21 Entered 04/06/21 16:38:47       Desc Main
                                Document      Page 8 of 8



Statutes, the Trustee’s objection to exemptions [ECF No. 15] is OVERRULED, and her claimed

exemption in the 2013 Smart Fortiva is ALLOWED.

      IT IS SO ORDERED.

                                                       /s/ Cynthia A. Norton
                                                       U.S. Bankruptcy Judge


      Dated April 6, 2021




                                            8
